 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuck Kreihs Company,Inc.. and MelvinP.GorbachandInternational Association ofMachinists andAerospaceWorkers,AFL-CIO. Cases 15-CA-5785 and 15-CA-5787December 16, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn August 31, 1976, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Charging Party Gorbachand the General Counsel filed exceptions and sup-porting briefs, and the Respondent filed cross-excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Inthis case an employee was denied reinstatement followingan economic strike. The issue is why. The General Counselcontends it was because of his union activities. Theemployer claims it had other, lawful reasons. As set outbelow I find in favor of the employer.The case arises from two sets of unfair labor practicecharges, the first filed August 12, 1975,' by Melvin P.Gorbach, an individual, and the second on August 18 byInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO (IAM), against Buck Kriehs Compa-ny, Inc. (Respondent). Based on these charges a complaintissued April 1, 1976, alleging that Respondent had engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act by refusing to reinstate Gorbachfollowing a strike. On April 9, 1976, Respondent answeredby admitting most allegations of the complaint but denyingthatGorbach had unconditionally applied for reinstate-ment, or that Respondent had refused to reinstate him, orhad refused to reinstate him for discriminatory reasons. Thecase was heard before me at New Orleans, Louisiana, onMay 20, 1976.Based on the entire record, including my observation ofthe witnesses, consideration of the arguments of counselmade at the hearing, and the briefs filed by Respondent andthe General Counsel, I make the following:ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in itsentirety.1The General Counsel and Charging Party Gorbach have excepted tocertaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an Administrative Law Judge'sresolutionswith respect to credibilityunless theclear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products,inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362(C.A. 3, 1951). We have carefully examined the record and find no basis forreversing his findings.2 Both the General Counsel and Charging Party Gorbach except to theAdministrative Law Judge's conclusion that the arbitration herein was fairand regular and not repugnant to the purposes of the ActWe find itunnecessary to pass on the validity of the arbitration because in our viewRespondent's reasons established on the record herein for not reinstatingGorbach constitute legitimate business justifications and are adequate toanswer all the allegations of discnmination.227 NLRB No. 61FINDINGS OF FACT1.THE EMPLOYERINVOLVEDRespondent, a corporation, is engaged in the marinerepair business at New Orleans, Louisiana. During thecalendar year preceding issuance of the complaint, a periodrepresentative of its operations, it purchased and receivedat its New Orleans facility directly from suppliers outsideLouisiana goods and materials valued in excess of $50,000.Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.In the operation of its business Respondent employsvarious crafts including machinists, boilermakers, team-sters,carpenters, laborers, and sheet metal workers. Theemployees in each craft are represented by their appropri-ate craft union.Respondent and five other employers similarly situatedaremembers of an employer association known as theManufacturers and Repairers Association of New Orleans.2The Association represents itsmembers in collectivebargaining.1All dates herein are in 1975 unless otherwise indicated.2The other members of the association are Boland Marine & Manufac-turing Co., Inc., Dixie Machine Welding & Metal Works, Economy IronWorks, Inc, Gulf Engmeenng Co., Inc., and Prager, Inc BUCK KREIHS COMPANY353II.THE LABOR ORGANIZATION INVOLVED AND ITS-RELATIONSHIP=WITHRESPONDENTon April 13 when the Union and Respondent agreed onterms for a new contract.The machinistsemployed byRespondent are representedby International Association of Machinists- and AerospaceWorkers,Crescent-City Lodge 37, AFL-CIO (the Union),which isaffiliatedwith the-JAM. Both arelabororganiza-tions within the meaning of Section2(5) of the Act.-The Unionon behalf of machinists,as well as the otherlabor organizations representing other crafts,negotiatescollective-bargaining agreementswith the Association.There iscurrentlyin effect a collective-bargaining agree-ment betweenthe Union andmembers of the Association,including Respondent,for the period February 16, 1975,- toFebruary 15, 1978. Thisagreement is the latest of a longseries of such agreements betweenthe Unionand Respon-dent.For the past25 years (including the last 18 years sincethe organization of Respondent in its present form) theUnion has represented machinistsemployed byRespon-dent and its predecessor in business.III.THE ALLEGED,UNFAIR LABOR PRACTICESA.Gorbach's-, Employmentwith RespondentGorbach began working for Respondentin July1972 as ajourneyman inside machinist.He continued working with-out interruptionuntil February 1974 when,according to histestimony,he waslaid off.He returned to work in June1974, continuing without interruption until he was injuredat work in Septemberof that year.He wasout 4 to,5 weeksas a resultof the injury.He then returned to work until mid-February 1975at which time-the machinists went on strike.Gorbach hasnot worked for the Respondent since thattime.-B.Gorbach's Union ActivityGorbach is a member of the Union.In December 1974 inanticipation of contract negotiations he was elected, alongwith Shop Steward Thomas White,to the negotiatingcommittee representing the, interests of the machinists inRespondent's shop.Each of the other five shops in theAssociationwere similarily represented on the unionnegotiating committee.As members of the negotiatingcommitteeGorbach and White presented the views ofmachinists in their shop to the negotiating committee andreported back to their fellow workers on developments inthe bargaining.After the machinists strikebeganin mid-February,Gorbach assisted in supervising the picketing aswell as engaging in picketing himself.C.The StrikeBeginning in mid-February 1975 and continuing to April13 the machinists employed by Association membersengaged in an economic strike in support of unionbargaining demands. The other crafts,which were engagedin contract negotiations about the same time, did not strike.On March 17 Respondent sent a letter to its strikingemployees urging them to continue working and enclosinga blank form of resignation from the Union.No machinistsreturned to work in response to the letter. The strike endedD.Rizzuto'sTip-OffJoseph Rizzuto,business representative of the Union,was its principal spokesman during contract negotiations.As `noted earlier Gorbach had suffered an injury at workthe prior September-.According to Rizzuto,Gorbach hadcommented during the strike that when the employeesreturned to work he was going to have to reopen hisworkmen's compensation claim.Gorbach testified he madeno such statement.I credit Rizzuto rather than Gorbachbecause Rizzuto testified contrary to his best interest whileGorbach's testimony favored his interest.Rizzuto further testified,and I find, that during the last 3weeks of the negotiations he told-the chief employernegotiator,Raphael Morvant (executive director of theAssociation),that when the striking machinists returned towork the Union intended to -reopen Gorbach'sworkmen'scompensation claim because his-back was hurting.Respondent's vice -president and general manager, SalLiberto,testified that while the strike was still on Morvantinformed him of Rizzuto's comment.Morvant apparentlyembellished on the comment somewhat because Libertocredibily reported their conversation as follows:He (Morvant)said that Mr.Rizzuto had told him towatch-that he overheard Mr. Gorbach say, during thenegotiations,while we were on ,strike,to watch thisman-when they returned back to work he will open-have a backinjury or develop-one somewhere but hewill definitely introduce a new case-a compensationcaseagainst Buck Kriehs Company when he returnsback to work.Because Morvant did not testify, the General Counselurges, that an inference should be drawn that theseconversations did not occur.I do not agree. It seems to meno link is missing. The first conversation between Gorbachand Rizzuto is established by the credible testimony ofRizzuto.The second between Rizzuto and Morvant isestablished by the uncontradicted testimony of Rizzuto.There is no basis for inferring that Morvant wouldcontradict him. The third conversation is established by theuncontradicted testimony of Liberto.There is no basis forinferring that Morvant would contradict himEven if the message as testified to by Liberto variedsomewhat from what Rizzuto was willing to admit he hadlaunched, the fact remains that some warning words aboutGorbach'sworkmen's compensation claims reached theears of Liberto before the strike ended.That message,whatever the particulars,caused him to look into Gorbach'shistory of industrial accidents.He found that there was apending case against Respondent based on the September1974', injury.He also learned from Morvant that Prager,anothermember of the Association,had had extensivelitigation over a workmen's compensation claim of Gor-bach!Liberto contacted Prager who told him that Gorbachhad begun working for him in 1963,had injured his backshortly thereafter,and subsequent to the injury suffered twoautomobile accidents.Prager asserted that Gorbach had 354DECISIONSOF NATIONALLABOR RELATIONS BOARDtried to claim workmen's compensation for injuries sufferedin the auto accidents.Liberto testified credibly, and I find, that based upon hisinvestigation of his own company files and his conversationwith Prager he decided before the strike ended that in viewof Gorbach's past-injuries Respondent could not afford to''IIhave him as an employee..The evidence shows that although Respondent carriesinsurance against-workmen's compensation claims,, it isself-insured to the extent of the first $40,000 on each claim.The evidence also shows that machinist work in Respon-dent's shop frequently involves heavy work and that therisk of industrial accidents is substantial.-E.TheApril 14 ApplicationAs noted above, the strike ended on April 13 when theparties agreed on a new contract. The followingmorningthemachinists, including Gorbach, who was one of theearliest toshow up, reported for work. Most of them,including Shop Steward White, were put back to -work.Four, including Gorbach, were not put to work. Accordingbecause oftheir ability.At the end of the strike Respondent did not have work-forall of the machinists. Liberto told Gorbach there was notenough work to hire him. He said nothing about his limitedcapabilities,although at the hearing- he testified thatGorbach could only do certain work in the shop. Nor didhe say anything to Gorbach about his workmen's compen-sation claims.For about 2 weeks after April 14 Gorbach checked withRespondent almost on adaily basis, seeking work as a day-shiftmachinist,only to be told that the Company did nothavesufficientwork available to put him on the payroll.The General Counsel contends that the failure to returnGorbach to work on April -14 violatedSection 8(a)(1) and(3) of the Act because hisselectionas one of those not to berecalled wasdiscriminatory and because he was entitled torecall at the-conclusionof an economic strike. As set outhereinafter I find that Respondent did not violate the Acton April 14.F.The Grievance and ArbitrationThe contract between the parties provides for a three-stepgrievance procedure and a final step of binding arbitrationbefore a three-member arbitration panel.Following Respondent's refusal to reinstate him on April14 and the days after, Gorbach filed a grievance with theUnion which was processed unsuccessfully through thethree steps of the grievance procedure and finally broughtbefore Arbitrator Bernard Marcus who, by agreement ofthe parties, acted as a one-man arbitration panel. Thematter washeard by him on July 2 with the Union GrandLodge Representative Dan Blue and Business Representa-tive JosephRizzuto representingGorbach and the Union,and Morvant and Liberto representing Respondent. Gor-bach himself was present. Both sides argued the case orally,offered evidence including testimony and exhibits, and filedposthearing briefs.In the grievance and arbitration proceedings Respondenttook the position that it had refused, to reinstate Gorbachbecause there was not sufficient work available. The Unioncontended that ample work was available and that Respon-dent was ` obligated -both under the collective-bargainingagreement and the strike-settlement agreement to reemployGorbach.The arbitrator ° found` that Respondent hadestablishedprima faciethat there was not sufficient workavailable to employ Gorbach and that the Union had notestablished the contrary.-The arbitrator also noted that -in his grievance Gorbach-alleged thatRespondent had failed to reemploy himbecause of his union activities. Thus, the issue of discrimi-nationwas before the arbitrator. In his decision thearbitrator did not specifically address himself to that issue.But in finding that lack of available work-justified Respon-dent's not reinstating Gorbach, he implicitly found that nodiscrimination had occurred. His- final award, issued aboutAugust `l, was as follows:There has been no proof that the Employer has violatedthe contractor the strike-settlement agreement. Particu-larly, thereis -no basisfor finding that the Companyviolated the obligation to return all employees to work"provided work is available," as set forth in Paragraph 8of the strike-settlement agreement.The grievance is denied.The complete provision of-the strike-settlement agree-ment referred to by the arbitrator reads as follows:8.All employees on strike shall be - immediatelyreturned to work, provided work is available, with- fullrights, privileges, and benefits as they would have hador would have received if the strike had never occurred,provided the contract is ratified and the men report forwork by April 14, 1975.During the arbitration Liberto testified that there was notsufficientwork available and also that Gorbach was amachinist of limited ability. But he made no referencewhatsoever to any workman's compensation problemwhich he testified in the unfair labor practice proceedingswas the real reason he refused to reinstate Gorbach.In the present proceeding Respondent contends that it,was not obligated to-reinstate Gorbach following the strikebecause he was a machinist of limited abilities for whominsufficient work existed at that time and that even if workhas existed Respondent had a sound, though secret, reasonbecause of the risk of workmen's compensation claims.Respondent contends these are sound business reasons anddo not convict it of discrimination for union activity ascontended by the General Counsel.In view of the principles set out inSpielbergManufactur-ing Company,112 NLRB 1080 (1955), the question arises asto the impact of the arbitrator's award on these issues. Thearbitration proceedings appear to have been fair andregular. All parties had agreed to be bound by the results.The decision of the arbitrator is not clearly repugnant to thepurposes and policies of the Act. Accordingly, the awardshould be respected on those matters with which it dealt. BUCK KREIHS COMPANY355These include the following; (a) Gorbach is a journeymanmachinist capable of performing some,.; but not all, of theduties of a machinist in,Respondent's shop; (b) followingthe strike there was insufficient work available to employ allof the striking, machinists; (c)_ the selection of Gorbach asone of four machinists not recalled was not for discrimina-tory reasons.I disagree with the General Counsel's contention that onthe issue of discrimination the award should be disregardedbecause certain evidence presented in the present unfairlabor practice proceeding wasnot presented in the arbitra-tion proceeding. Those are insufficient reasons for disre-garding - the finality of a settlement reached throughvoluntarilyagreed-upon 'dispute settlementmachinery.Local 1522, International Brotherhood of Electrical Workers,AFL-CIO (Western Electric Conipuny,' Inc.),180 NLRB131, 132 (1969); cf.Airco Industrial Gases-Pacific, aDivision ofA ir Reduction Company, Incorporated,195 NLRB676 (1972). The question is not free from doubt because ofRespondent's lack of forthrightness in withholding what itnow contends is its principal reason for not reinstatingGorbach. -But- the existence of additional reasons for notreinstating him provides no reason for thinking the, awardwould have been different.Another cause for doubting the validity of the arbitrationaward is the fact that the union representative tipped off theEmployer regarding the risk of workmen's compensationclaims and then later represented that employee in thegrievance and arbitration proceedings. The record does notreveal whether Rizzuto's conversation with Morvant waspart of a bargaining, interchange. Nor does the recordreveal whether during the grievance and-arbitration pro-ceedings Rizzuto knew- that Liberto's core position--wasfounded on his fear, ;of workmen's compensation risks, afearwhich Rizzuto had triggered.- I note, however, thatRizzuto was not the only union representative present at thearbitration hearing. LAM Grand Lodge RepresentativeDan Blue and Gorbach also participated. I note further thatnot only Gorbach, but also the IAM, filed unfair laborpractice charges in the present matter. Considering thewhole picture, and without condoning the duplicity ofLiberto or the ambiguity of Rizzuto's conduct, it does notseem to me that the position of the Union and Gorbach areso out of harmony with each other as to-invalidate oremasculatetheUnion's representative capacity in thegrievance and arbitration.National Radio Company, Inc.,198 NLRB 527, 532 (1972); cf.Kansas Meat Packers, aDivision ofAristo Foods, Inc.,198 NLRB 543 (1972).G.TheAdvertisementBetween thearbitration hearing on July 2 and the awardabout August 1 Respondent developed a need for journey-men machinists.Liberto first called the Union for referralsand then on July 14 placed a newspaper advertisement forshop machinists. Liberto admitted that Gorbach could havefilled one of these openings if he had not otherwise beenobjectionable to Respondent.Gorbach saw the July 14 advertisement and with a friend,who was also a journeyman machinist, immediately appliedatRespondent's shop. The foreman forthwith hired thefriend but told Gorbach he would have to see Liberto.Gorbach then applied to Liberto who rejected his applica-tion saying he had not hired him after the strike and wouldnever hire him. According to Gorbach, Liberto said ,there-was no work for, him even if they had work-coming out thetop of the building. According to Gorbach he then askedwhy and Liberto replied that he did not learn to keep hismouth shut. Liberto denied that Gorbach had asked himwily or that Liberto said he would not hire him because hedid not keep his mouth shut. I do not credit this denialbecause itseems logicalto me that Gorbach would haveasked him why. And even though it seems somewhat out ofcharacter for Liberto to have made ' the remark ' aboutkeeping his mouth shut, ' his making such a , remark -isconsistentwith Liberto's receiving the tip-off ' throughMorvant from -Rizzuto which initially sprung from acomment made by Gorbach.It is undisputed that in this conversation Liberto made nospecific reference to any workmen's compensation prob-lems.According to him this was intentional because hewanted to save Rizzuto embarrassment. I credit 'thistestimony of Liberto because it surely would have beenembarrassing to Rizzuto to have revealed him as the sourceof a warning about workmen's compensation claims.H.Gorbach's Effort To Reopen the ArbitrationAfter being again rejected for reinstatement in mid-July,Gorbach again contacted the Union about what to do. Hewas advised to await the outcome, of the arbitration. Hefollowed this advice. Around the first of August thearbitration award issued rejecting his claim. On August 5 hewrote to the arbitrator calling attention to the advertise-ment and recounting his unsuccessful efforts- to obtainreinstatement.He asked that the arbitration be reopened.On August 7 the arbitrator responded by a letter toMorvant of the Association and Rizzuto of the Union, witha copy to Gorbach, refusing to reopen`-the arbitrationwithout consent of both contracting parties. Such consentapparently has never been given.The instant unfair labor practice charges by Gorbachwere filed a few days later on August12 andthose by theUnion on August 18`. :-I.DiscussionIt is undisputed that when Gorbach reapplied in July thegrounds asserted earlier for not taking him back no longerexisted. The only ground asserted then was his inability tokeep his mouth shut. In the circumstances of this case thatreason was, to say the least, ambiguous. It could apply toany topic. The General Counsel would relate that commenttoGorbach's union activity. But there is no evidence thathe was particularly vocal in his union activities. As alreadynoted, the remark more logically relates to his talking abouthis workmen's compensation claims.There is, then, no credible evidence of animosity on thepart of Respondent towards Gorbach's union activity. Onthe contrary, the evidence as a whole indicates a lack ofunion animus. The Respondent has a long establishedrelationship with many unions including the Union here.Gorbach's union activity was not unusual. It related to hismembership on the negotiating committee and his activities 356DECISIONSOF NATIONALLABOR RELATIONS BOARDas a committee member during the strike. But there weretwo delegates on that committee from each of the sixemployer-members of the Association. The bargaining wascarried on principally by the Union's business representa-tive. There is no evidence of any specific leadership in thenegotiating by any of the employee delegates, includingGorbach. If anything, the other delegate from Respondent,Shop Steward White, held a more significant and activeposition by virtue of his also being shop steward. At theconclusion of the strike all but four strikers, including theshop steward, were returned to work. Of the four who werenot reinstated in April, only one, Gorbach, is alleged to bethe victim of discrimination.Another general circumstance to be noted is that theeconomic strike in this case involved six companies, not justtheRespondent. The other crafts employed by memberemployers of the Association continued working during themachinists strike. This is a case not of a hard shell antiumonemployerwilling to go to any lengths to discourageunionismbut rather of a union operator who with othermembers of its association is involved in an economicdispute with one of a number of unions with whom it haslong had a collective-bargaining relationship.The General Counsel rightly points out that following theeconomic strike Gorbach was entitled to reinstatement,absent legitimate and substantial business considerationsjustifying refusal of reinstatement, and that denial ofreinstatementwould violate Section 8(a)(1) and (3) of theAct even without specific proof of discriminatory purpose.Here the fear of liability for industrial accident claims was alegitimate reason for denying reinstatement. I find thatRespondent has met its burden of establishing that validreason.N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26,34 (1967);N.L.R.B. v. Fleetwood Trailer Co., Inc.,389 U.S.375 (1967). Unlike the General Counsel, I do not readFleetwoodas limiting valid business justifications to the twotypes noted there. At other times, as for example inGreatDane,the Court has spoken in broader terms.Although there is some causal relation between the strikeand Gorbach's problem of reinstatement in that he may nothave faced the problem if the strike had not occurred, thereason for not recalling him'is essentially unrelated to thestrike.Permitting Respondent to use that reason, in thecircumstances of this case does not, in my view, do seriousharm to employee rights.Respondent's shifting of reasons for failing to reinstateGorbach gives rise to mistrust as to its true reasons and inparticular raises questions as to the credibility of Liberto.But these doubts must be balanced against the undoubtedsoundness of the business judgment in avoiding a furtheremployment relationship with an industrial risk, Gorbach.Further doubt is raised by, Respondent's delay in offering,what seems to be a sound business reason, a delay whichamounted, to a coverup. In the present proceeding Respon-dent belatedly explains the coverup as an effort to avoidembarrassment for the union business representative. I findthat explanation satisfactory because it surely is an embar-rassment to him.In sum, I find that a preponderence of the evidence failsto establish a discriminatory motive in Respondent's refusalto reinstate Gorbach. I further find it had valid businessreasons for not returning him to work. Accordingly, therefusals to reinstate him were not unfair labor practices.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.The Union and the IAM are labor organizationswithin the meaning of Section 2(5) of the Act.3.The Respondent has not committed unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act by refusing to reinstate employee Melvin Gorbach.Upon the foregoing findings of facts, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe complaintis dismissedin its entirety.3 In the event no exceptions are filed as provided by Sec. 102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the National Labor Relations Board, the findings,findings, conclusions, and Order, and all objections thereto shall be deemedconclusions, and recommended Order herein shall, as provided in Sec. 102 48waived for all purposes.